Case:20-01947-jwo Doc #:166-1 Filed: 07/17/2020 Page 1of6

EXHIBIT A

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

In re:
Chapter 11 filed June 3, 2020
BARFLY VENTURES, LLC, et al.,' Hon. James W. Boyd
Jointly Administered
Debtors. Case No. 20-01947-jwb

 

STIPULATION FOR STAY RELIEF and ABANDONMENT OF DEBTORS’ INTEREST
IN HOPCAT — ROYAL OAK, LLC LIQUOR LICENSE

Debtors, including specifically Debtor HopCat — Royal Oak, LLC, and Innovo
Development Group, L.L.C., a Michigan limited liability company, by and through their
undersigned counsel, enter into this Stipulation for Stay Relief and Abandonment of
Debtors’ Interest in the Liquor License Owned by HopCat — Royal Oak, LLC, with
reference to the following facts: |

JURISDICTION AND VENUE

1. The United States Bankruptcy Court for the Western District of Michigan
(the “Court’) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

2. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

3. This matter is a core proceeding within the meaning of 28 U.S.C.§157(b)(2).

 

1 The Debtors are: Barfly Ventures, LLC, (8379), Barfly Management, LLC (6274) 9 Voit, LLC (d/b/a
HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC, (d/b/a Grand
Rapids Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East Lansing)(5334), HopCat-Ann
Arbor, LLC (5229), HopCat-Chicago LLC (7552), HopCat-Concessions, LLC (2597), HopCat-Detroit, LLC
(8519), HopCat- GR Beltline, LLC (9149), HopCat-Holland, LLC (7132), HopCat Indianapolis, LLC (d/b/a
HopCat-Broad Ripple)(7970), HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a KC, LLC
and TikiCat)(6242), HopCat Lexington, LLC (6748), HopCat-Lincoln, LLC (2999), HopCat-Louisville, LLC
(0252), HopCat-Madison, LLC (9108), HopCat-Minneapolis, LLC (8622), HopCat-Port St. Lucie, LLC
(0616), HopCat- Royal Oak, LLC (1935), HopCat-St. Louis, LLC (6994), Luck of the Irish, LLC (d/b/a The
Waldron Public House LLC and McFadden’s Restaurant Saloon)(4255).
Case:20-01947-jwo Doc #:166-1 Filed: 07/17/2020 Page 2 of 6

BASES FOR STIPULATED RELIEF

4. The statutory bases for this Stipulation are Sections 105(a), 362 and 554 of
Title 11 of the United States Bankruptcy Code (the “Bankruptcy Code”) and as supported
by Bankruptcy Rules 4001 and 6007 and LBR 4001 and 9013.

5. As set forth below, Debtors believe that the liquor license is of
inconsequential value or benefit to the Estate, except as a set-off against the claim of
Innovo Development Group, L.L.C. and is not necessary to an effective reorganization.

BACKGROUND

6. Effective August 31, 2015 Innovo Development Group, L.L.C. through its
affiliate Innovo Royal Oak, L.L.C. (hereinafter collectively “Innovo”) entered into a non-
residential real property lease (the “Royal Oak Lease”) with HopCat — Royal Oak, LLC
(“HopCat - Royal Oak”) for the premises located at 208 West 5" Avenue, Royal Oak,
Michigan as described in the Royal Oak Lease.

7. Pursuant to the terms of the Royal Oak Lease, HopCat — Royal Oak was
granted a “liquor license allowance of $250,000.00” to purchase a liquor license for the
premises.

8. HopCat - Royal Oak obtained a Class C Resort Liquor License issued by
the State of Michigan Liquor Control Commission (transfer Class C Resort Liquor License
#142721 under BID#164133 issued to Debtor under BID#244499) (the “Royal Oak Liquor
License’).

9. Pursuant to Article 4.3 of the Royal Oak Lease, Innovo was granted a
security interest in the Royal Oak Liquor License.

10. _Innovo perfected its security interest in the Royal Oak Liquor License by
filing a UCC-1 Financing Statement with the State of Michigan. A copy of the recorded

Financing Statement is attached hereto as Exhibit 1.
Case:20-01947-jwo Doc #:166-1 Filed: 07/17/2020 Page 3 of 6

11. Following the filing of a Motion, the Court entered an Order Authorizing the
Debtors to (I) Reject Certain Executory Contracts and Unexpired Leases pursuant to 11
U.S.C. §365, (II) Abandon Any Remaining Personal Property Located at the Leased
Premises, and (Ill) Fixing a Bar Date for Claims of Counterparties which, included Innovo
and the Royal Oak Lease (DN #64).

12. The Liquor License is no longer being used by HopCat - Royal Oak.
Debtors do not intend to reopen the Royal Oak, Michigan location.

13. By its own terms, the Royal Oak Liquor License may only be used at the
premises that were leased by HopCat-Royal Oak, LLC which Lease has now been
rejected.

14. | While the value of the Royal Oak Liquor License has not been determined
for purposes of setoff with respect to Innovo’s lease rejection and other claims in this
bankruptcy, the parties agree that the value of the Royal Oak Liquor License is less than
Innovo’s claims against Debtor HopCat - Royal Oak, LLC. |

15. | The Liquor License was purchased for approximately $250,000.00 at a time
when liquor licenses were at their highest value. The parties believe and understand that
the current value of the Liquor License is less than $250,000.00. Innovo believes that the
current value of the Royal Oak Liquor License is less than $125,000.00.

46. _Innovo had advised the Debtors that it intended to file a Motion to Compel
Abandonment pursuant to Section 544 of the Bankruptcy Code. The basis for the Motion
would be the fact that the Royal Oak Liquor License is of inconsequential value to the
Debtors.

17. Debtors agree with Innovo that the value of the Royal Oak Liquor License
on the open market is less than the amount of the claims Innovo has arising out of

Debtors’ rejection of the Royal Oak Lease.
Case:20-01947-jwo Doc #:166-1 Filed: 07/17/2020 Page 4 of 6

18. In order to lessen the costs to the Estate, Debtors have agreed to enter into
this Stipulation for stay relief and to abandon the Royal Oak Liquor License to avoid the
necessity of a Motion being filed and the incumbent legal and procedural actions that
would have to be taken by both parties.

IT IS THEREFORE AGREED AND STIPULATED AS FOLLOWS:

A. After all interested parties in these bankruptcies are given notice of this
Stipulation with opportunity to object, assuming that there are no objections or the Court
otherwise orders, Debtors agree to entry of an Order abandoning Debtor’s interest in the
Royal Oak Liquor License.

B. It is intended that the abandonment be effectively a turnover of the Royal
Oak Liquor License to Innovo in recognition of Innovo’s security interest in same.

C. Innovo may file a Proof of Claim for rejection damages with respect to the
Royal Oak Lease, giving due credit for recovery for the value of the Royal Oak Liquor
License. Debtors reserve the right to contest Innovo’s claim for damages set forth in the
Proof of Claim to be filed by Innovo.

D. Innovo is granted limited relief from stay solely to pursue matters with

respect to the Royal Oak Liquor License, and for no other purposes.
Respectfully submitted,
WARDEUP & SL P.C.

Dated: July /'7, 2020 itl Oe/ Lf hy Crh AML 7, OS 1 gov

, 7 Robert F. Wardrop lI (P3t639)
Denise D. Twinney (P40735)
300 Ottawa Avenue, NW, Suite 150
Grand Rapids, MI 49503
Telephone: (616) 459-1225
bkfilings@wardroplaw.com
robb@wardroplaw.com
denise@wardroplaw.com
Case:20-01947-jwo Doc #:166-1 Filed: 07/17/2020 Page 5of6

Dated: July 17, 2020

483201061820.Stipulated Relief Regarding Abandonment

WARNER NORCROSS € JUDD LLP

By:

serene ——

 

 

Elisabeth M. Von Eitzen

401 E. Michigan Avenue, Suite 200
Kalamazoo, MI 49007

Telephone: (269) 276-8118

evoneitzen@wnj.com

Proposed Counsel to the Debtors
Case:20-01947-jwb Doc #34681 Filed7f17/2020 Page 6 of 6

S04) L if I ”
Fo StipvloA ore

 

 

 

UCC FINANCING STATEMENT Michigan Department of State - Uniform Commercial Code

FOLLOW INSTRUCTIONS ses 23000994-4

A. NAME & PHONE OF CONTACT AT FILER {optional} zeeg Neale
Bodman Nancy Willson Filing Date and Time: Ob'2.N2017 04:07 PM

a" EMAIL CONTACT AT FILER (optonal) ‘Teal Alisher be Eager |
nwillson@bodmaniaw com {This docunent was filed electronically)

C.SEND ACKNOWLEDGEMENT TQ: (Name and Address)
Bodman Nancy Willson
201 W. Big Baaver Road
Suite 500

Troy, M1-48084. USA
THE ABOVE SPACE [5 FOR FILING OFFIGE USE ONLY

 

 

 

+ DEBTOR'S NAME: Provite only ana-Deblor name {1a of tb) guse exact, full nama, do-nat cid, medity, er abrvewate any part al the Debtors nanie), f any ie ef the Indvxisal Debiors
name vd not far bne 1, eave aiof dam bink, EC here ol and prowde fie andnaduat Debior entormation orem 16 of he Founoag Satenent Addendim4Formn UDCTAd

a. ORGAN ZATIONS HAME

 

 

 

 

 

 

 

HOPCAT-ROYAL OAK, LLC
OF a NDMIDUALS SURAASE FIRST PERSONAL NARE ADDITONAL NAMESSHNITL (S| SUFFSX
ic. MAJENG ADDRESS esy STATE | POSTA, SODE COUNTRY
35 Oakes Street #400 Grand Rapids MI [49503 USA

 

 

 

 

use exact, full name, da net ond, winddly. 0 abtremate any par of the Dentesa name) if say pan of he lndudkia! Dantors

2, DEBTOR'S NAME: Provide onl ane Dettor name (23 or 20)
(Chena nroude me indadua Dablor nfesnaken wide 1G al fra Finzneng Statement Addendum iforn UCCIAd)

name wd nol 4 mt ine 2b, teave a8 of dem 2 beank, check here
2a ORGANIZATIONS NAME

 

2s: INDIVIDUALS SURNAME FIRST PERSONAL NAME {ADDITIONAL NAMEZSHINITIAL ES} SAFE K

 

 

2c. MMLINGADORESS cay STATE [POSTAL DOE COUNTRY

 

 

 

3, SECURED PARTY'S NAME (a NAME of ASSIGNEE of ASSIGNOR SECURED PARTY}: Prwide onty one Secured Party name {43 o¢ Jay

3a, ORGANZATIONS NAME
INNOVO BEVELOPMENT GROUP, LLt

 

 

 

 

 

 

soto
oF 36, INDIVIDUALS SURNAME FIRST PERSONAL HAME ADDITIONAL NAME;SHAITUL (S| {SUFFER
3c. MARINGADORESS cy STATE |POSTAL CODE COUNTRY
4321 South Wastnedge Avenue Ka lamazoo Mi = /49008 USA

 

 

a, COLLATERAL: Tres fnanang statement covers tha feltowing collateral.
State of Michigan Liquor Control Commission Class C Resort Liquor License issued or to be issued to Debtor {under BIDH244499 or

guch other BID number, being the request to transfer Class C Resort Liquor License #142721 issued under BID#164133) to serve
alcholic beverages-at the premises commonly known as 206 or 208 West Fifth Avenue, Roya! Oak, Michigan, and any successive OF
replacement licenses. or renewals or reclassifications thereof, Issued by the State.of Michigan Liquor Control Comniission (or any

successor agency or authority).

set (eae UCK1Ad, iter 1? and + [Joeuig | ed bya Duodantz Pasonad Representave
——

&. Chact onfy 1 appucante ane chece onhone box.
[(Agtouturat Lien [C] Non-Bie Fung

5, Check anil siplicabie ond teck adyone box Collsteratis [held ina Tr
a

Ga. Gneck ootyif sastestte and check. ony one. bax.

[1Punce- Finance Transaction [D) Manutacery

7. ALTERNATIVE DESIGNATION {1 spaecante),

3. OPTIONAL FILER REFERENCE DATA:
11372-4 GMZinw

FHome Transacia «= [[] A Dank sa Transmitag Uidsty
SSGONLESICE Constgnee!Censgnar Satan Bayer daseemador Lansee) Loar
Lasseette: [| Cossignecttonannor [I Cl] i

 

   

FILING OFFICE COPY — UCC FINANCING STATEMENT {Farm UCC1) (Rev. o4/20'11)
